DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (U.S. Pat. # 2,901,625) in view of Hsi (U.S. Pat. # 5,773,833).
Regarding Independent Claim 1, Friedman teaches:
A gas detector for monitoring a target gas, the gas detector comprising: 
a gas inlet (Fig. 2 Element 33.); 
an ultraviolet (UV) lamp (Fig. 2 Element 21.); 
a pair of electrically biased electrodes provided between the gas inlet and the UV lamp (Fig. 2 Elements 28 & 29.); and 
a processor, the processor communicating with the pair of electrically biased electrodes (Fig. 2 Element 32.) and configured to perform the following: 

    PNG
    media_image1.png
    216
    344
    media_image1.png
    Greyscale

Friedman does not explicitly teach:
when the UV lamp is in a first mode and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted therefrom, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes; and 
when the gas inlet is open to the target gas, a calibrated output reading based on the deviation is computed, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with the electrode signal generated by the pair of electrically biased electrodes.
Hsi teaches:
when the UV lamp is in a first mode and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted therefrom, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, 
when the gas inlet is open to the target gas, a calibrated output reading based on the deviation is computed, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with the electrode signal generated by the pair of electrically biased electrodes (Column 7 lines 35-49.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi to the teachings of Friedman such that one would have the UV lamp in a first mode and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted therefrom, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes; and when the gas inlet is open to the target gas, a calibrated output reading based on the deviation is computed, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with the electrode signal generated by the pair of electrically biased electrodes because making baseline measurements in a lad setting is well-known and because “such a solution is very well known in the art and cannot be deemed to be inventive.” See incoming written opinion.
Regarding Claim 2, Friedman & His teach all elements of claim 1, upon which this claim depends.
Friedman does not explicitly teach that the target gas is prevented from entering the gas inlet by providing a calibration filter in the gas detector, inletting a calibration gas, or adopting a combination thereof.
Hsi teaches the target gas is prevented from entering the gas inlet by providing a calibration filter in the gas detector, inletting a calibration gas, or adopting a combination thereof (column 1 lines 48-65.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi to the teachings of Friedman such that the target gas is prevented from entering the gas inlet by providing a calibration filter in the gas detector, inletting a calibration gas, or adopting a combination thereof because one would prevent the gas getting into the chamber if needed and either a filter, a valve or a flush will be used to do that.
Regarding Claim 8, Friedman & His teach all elements of claim 1, upon which this claim depends.
Friedman does not explicitly teach that the processor is configured to determine the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
His teaches that 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi to the teachings of Friedman such that the processor is configured to determine the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof because this allows one to make calibrations whenever one is thought to be needed.
Regarding Claim 9, Friedman & Hsi teach all elements of claim 1, upon which this claim depends.
Friedman does not explicitly teach that the processor is configured to update the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
Hsi teaches that the processor is configured to update the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof (See Abstract & Column 7 lines 21-49.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi to the teachings of Friedman such that the processor is configured to update the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof because this provides a better, more reliable measurement and data collection because the system is constantly checking itself for potential error.
Regarding Claim 10,
Friedman & Hsi do not explicitly state that the calibrated output reading represents a concentration of the target gas in an external environment in unit of parts per billion.
But, this would have been obvious to anyone skilled in the art at the time of filing because “parts per billion” or “parts per million”, etc. are the standard units of measurement for gas concentrations.
Regarding Claim 11, Friedman teaches:
A gas detector for monitoring a target gas, the gas detector comprising: 
a gas inlet (Fig. 2 Element 33.); 
an ultraviolet (UV) lamp (Fig. 2 Element 21.); 
a switch used to turn ON and turn OFF the UV lamp, wherein the UV lamp is turned ON when the switch is at a first position and the UV lamp is turned OFF when the switch is at a second position (Fig. 2 Element 21, wherein any system lamp can be independently turned on and off at the bulb if needed.); 
a pair of electrically biased electrodes provided between the gas inlet and the UV lamp (Fig. 2 Elements 28 & 29.); and 
a processor, the processor communicating with the pair of electrically biased electrodes (Fig. 2 Element 32.) and comprising: 

    PNG
    media_image1.png
    216
    344
    media_image1.png
    Greyscale

Friedman does not explicitly teach:
a deviation determination module, the deviation determination module configured to, when the UV lamp is in a first mode during the switch being at the first position and the target gas is prevented from entering the gas 
a calibration module configured to, when the gas inlet is open to the target gas, compute a calibrated output reading based on the deviation, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes.
Hsi teaches:
a deviation determination module, the deviation determination module configured to, when the UV lamp is in a first mode during the switch being at the first position and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted from the UV lamp, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes (Column 7 lines 21-35.); and 

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi to the teachings of Friedman such that one would have a deviation determination module, the deviation determination module configured to, when the UV lamp is in a first mode during the switch being at the first position and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted from the UV lamp, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes; and a calibration module configured to, when the gas inlet is open to the target gas, compute a calibrated output reading based on the deviation, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes because making baseline measurements in a lad setting is well-known and because “such a solution is very well known in the art and cannot be deemed to be inventive.” See incoming written opinion.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (U.S. Pat. # 2,901,625) in view of Hsi (U.S. Pat. # 5,773,833) & Hsi (U.S. Pat. # 5,393,979), henceforth referred to as Hsi 2.
Regarding Claim 3, Friedman & Hsi teach all elements of claim 1, upon which this claim depends.
Friedman & Hsi do not explicitly state that the deviation is subtracted from a detector signal obtained from the electrode signal generated by the pair of electrically biased electrodes, when exposed to the UV lamp in the first mode and exposed to the target gas.
Hsi 2 teaches the deviation is subtracted from a detector signal obtained from the electrode signal generated by the pair of electrically biased electrodes, when exposed to the UV lamp in the first mode and exposed to the target gas (Column 4 lines 40-50.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hsi 2 to the teachings of Friedman such that the deviation is subtracted from a detector signal obtained from the electrode signal generated by the pair of electrically biased electrodes, when exposed to the UV lamp in the first mode and exposed to the target gas because this is a basic calibration technique. One would normally test the system without the gas to set a standard for background “noise” to be subtracted later.
Regarding Claim 4,
Friedman teaches the electrode signal generated by the pair of electrically biased electrodes, when exposed to the UV lamp in the first mode and prevented from being exposed to the target gas, is formed by at least part of the pair of electrically biased electrodes which are ionized when exposed to the UV light emitted from the UV lamp (Fig. 2 Elements 28 & 29.).
Regarding Claim 5, Friedman & Hsi teach all elements of claim 1, upon which this claim depends.
Friedman & Hsi do not explicitly state that the deviation is determined by averaging a plurality of detector signals, and the plurality of detector signals are generated by a plurality of electrode signals generated by the pair of electrically biased electrodes when exposed to the UV lamp in the first mode and prevented from being exposed to the target gas.
But it would have been obvious to one of ordinary skill in the art to use an average over many samples because this is standard lab practice. On in a lab or industrial setting would want an average calibration level based on many samples because this allows for outliers and because one to have a more reliable number for the deviation. 

Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 6, Friedman & Hsi teach all elements of claim 1, upon which this claim depends.
Friedman & Hsi do not explicitly state that the UV lamp comprises a second mode, the second mode is a non-operating mode thereof, so that photons are not emitted from the UV lamp, and the processor is configured to determine an absolute zero level when the UV lamp is in the second mode.
Hsi 2 does not explicitly teach the UV lamp comprises a second mode, the second mode is a non-operating mode thereof, so that photons are not emitted from the UV lamp, and the processor is configured to determine an absolute zero level when the UV lamp is in the second mode.
Regarding Claim 7, Friedman, Hsi, & His 2 teach all elements of claim 6, upon which this claim depends.
Friedman does not explicitly teach the calibrated output reading is computed based on the absolute zero level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed but not cited are analogous art that teach various individual minor limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.